Dismissed and Opinion Filed April 28, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00146-CV

                     MARTHA MELENDEZ, Appellant
                                 V.
                    ALMARIE PEOPLES EDDIE, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-05857-A

                        MEMORANDUM OPINION
                  Before Justices Schenck, Molberg, and Nowell
                           Opinion by Justice Molberg
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated February 4, 2020, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal.

Also by postcard dated February 4, 2020, we informed appellant the docketing

statement in this case was due. We cautioned appellant that failure to file the

docketing statement within ten days might result in the dismissal of this appeal. By

letter dated April 10, 2020, we informed appellant the clerk’s record had not been
filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, (1) verification of payment or arrangements to pay for the

clerk’s record, or (2) written documentation that appellant had been found entitled

to proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal. To date, appellant has not paid the

filing fee, provided the required documentation, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).


                                               /Ken Molberg/
                                               KEN MOLBERG
                                               JUSTICE




200146f.p05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARTHA MELENDEZ, Appellant                   On Appeal from the County Court at
                                             Law No. 1, Dallas County, Texas
No. 05-20-00146-CV         V.                Trial Court Cause No. CC-18-05857-
                                             A.
ALMARIE PEOPLES EDDIE,                       Opinion delivered by Justice Molberg.
Appellee                                     Justices Schenck and Nowell
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee ALMARIE PEOPLES EDDIE recover her
costs of this appeal from appellant MARTHA MELENDEZ.


Judgment entered this 28th day of April, 2020.




                                       –3–